Cite as 2015 Ark. 196

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-15-330

DERECK PELLETIER                                    Opinion Delivered   May 7, 2015

                                APPELLANT           MOTION FOR RULE ON CLERK

V.

STATE OF ARKANSAS                                   MOTION GRANTED.
                                   APPELLEE


                                         PER CURIAM

       Dereck Pelletier by and through his attorney, Robert R. Cortinez, Sr., has filed a

motion for rule on clerk. On December 17, 2014, the circuit court entered a sentencing

order. Pelletier timely filed a notice of appeal on January 8, 2015. Pelletier’s counsel tendered

the transcript on April 15, 2015. Pursuant to Arkansas Rule of Appellate Procedure–Criminal

4(b) (2014), Pelletier’s transcript was due no later than April 8, 2015.

       In McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004), we said that there are only

two possible reasons for an appeal not being timely perfected: either the party or attorney

filing the appeal is at fault, or there is good reason. Id. at 116, 146 S.W.3d at 891. Pelletier’s

attorney has candidly admitted fault in the failure to timely file the transcript. When it is plain

from the motion, affidavits, and record that relief is proper under either rule based on error

or good reason, the relief will be granted, and if there is attorney error, a copy of the opinion

will be forwarded to the Committee on Professional Conduct. See id.

       We grant Pelletier’s motion for rule on clerk. Because the failure to perfect this appeal
                                  Cite as 2015 Ark. 196

lies with Pelletier’s counsel, a copy of this opinion will be forwarded to the Committee on

Professional Conduct.

       Motion granted.




                                            2